Citation Nr: 0523340	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-11 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating determinations by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In July 2003, the veteran testified at a hearing before a 
hearing officer at the RO. In July 2005, the veteran appeared 
at the RO before the undersigned, sitting in Washington, DC, 
for a videoconference hearing in lieu of a Travel Board 
hearing. Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished with respect to the issue 
decided herein.

2.  The veteran did not engage in combat with the enemy.

3. The veteran does not have PTSD related to a verified 
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that prior to the adjudication of the 
claim of entitlement to service connection for PTSD, the RO 
sent the veteran a letter in September 2002 with attachments 
including a PTSD questionnaire, that informed him of the 
evidence and information necessary to substantiate his claim; 
the information he should provide, to include specific 
details concerning his alleged service stressors, and 
information and authorization necessary for the RO to obtain 
medical records on his behalf; the assistance that VA would 
provide to obtain evidence on his behalf; and the evidence 
that the veteran should submit if he did not desire the RO to 
obtain the evidence on his behalf. Although the RO did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, the veteran was 
informed of the evidence that would be pertinent to his claim 
and to either submit such evidence or provide the RO with the 
information and authorization necessary for the RO to obtain 
such evidence. 

The veteran was also notified in the rating decision, 
statement of the case and supplements thereto, of the 
evidence and information necessary to substantiate his claim, 
and the reasons for the RO's denial of the claim. The Board 
is satisfied that the veteran was on notice of the fact that 
he should submit any pertinent evidence in his possession. 
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board further notes that the veteran's service medical 
records and service personnel records have been obtained, and 
the veteran was afforded VA examination to evaluate the 
claimed disability. The veteran has not returned the PTSD 
questionnaire enclosed with the September 2002 VCAA 
notification letter sent by the RO, requesting specific, 
verifiable details concerning his alleged service stressors. 
However, in an April 2003 substantive appeal, VA Form 9, the 
veteran attached a description of his stressful experiences. 
The RO requested verification of the veteran's asserted 
stressors in a November 2003 request to the US Armed Forces 
Service Center for Research of Unit Records (USASCRUR), 
providing with its request the veteran's statements, 
pertinent hearing transcript, personnel file, and DD 214 for 
reference. In a November 2004 response, USASCRUR indicated 
that it was unable to document any incidents as alleged by 
the veteran. 

In a January 2005 supplemental statement of the case, the 
veteran was again notified of the status of his case, of 
USASCRUR's response and inability to verify any of the 
alleged stressors, and that should he remember any of the 
names of the veterans allegedly injured or killed as 
asserted, further search could be conducted. Neither the 
veteran nor his representative has identified any additional 
evidence or information that could be obtained to 
substantiate the claim. The Board is also unaware of any such 
available evidence or information. Moreover, the veteran was 
afforded VA examination and a videoconference hearing before 
the undersigned Veterans Law Judge. Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations. 
Accordingly, the Board is satisfied that no further action is 
required under the VCAA or the implementing regulations.


II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993). If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304; Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor. 38 C.F.R. § 3.304(f).  A 
medal is not needed where there is other evidence of combat 
service.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996). The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV). The Court 
found that DSM-IV altered the criteria for assessing the 
adequacy of the stressor from an objective to a subjective 
basis. Thus where there were "undisputed, unequivocal" 
diagnoses of PTSD of record, and the Board did not make a 
finding that the reports were incomplete, the adequacy of the 
stressor had to be presumed as a matter of law.


III.  Facts and Analysis

The evidence reflects that the claim for PTSD was originally 
denied by the RO in a January 2003 rating decision on the 
basis that there was no confirmed stressful incident linked 
to the diagnosis of PTSD.

Review of the service medical and personnel records reflects 
that the veteran had active service from April 1969, with 
service in Alaska from September 1969 to April 1971. He was 
assigned to the 808th Engr. Bn. (C). He received no award or 
decoration indicative of engaging in combat with the enemy, 
and has not alleged any combat service.

Post-service records include VA outpatient treatment records 
from 1996 to 2002 showing continuing treatment for various 
conditions, including PTSD.

In September 2002, the RO sent a PTSD questionnaire to the 
veteran, with instructions that he complete and return it and 
that he provide information of his stressors in military 
service, but it does not appear that the questionnaire was 
returned. However, the veteran submitted a statement of his 
stressors with his April 2003 VA Form 9, substantive appeal, 
and also testified to details of his stressors in a July 2003 
hearing before a hearing officer at the RO, and again at a 
videoconference hearing before the undersigned in July 2005. 

In his hearings and statements, specifically in April 2003, 
the veteran related that while stationed in Alaska, he 
witnessed a soldier's ear cut off by another soldier in a 
cafeteria food service line; in 1970 while attempting to 
disarm a soldier who was brandishing a knife, he grabbed him 
from behind and a sergeant Watson attempted to assist by 
jumping on his back, sending all three to the ground, and 
resulting in the soldier's being stabbed in the abdomen. He 
never found out what happened to the soldier afterwards. He 
also related a third stressor in which two soldiers were 
killed by icicles falling and stabbing them as they left a 
building; and a fourth accident during field operations 
sometime from February to April 1970 when a bulldozer went 
amuck and crushed several soldiers in their tents. He 
attributed these stressful experiences to his post-traumatic 
stress disorder symptomatology. He did not specify the names 
of any of the casualties, did not provide sergeant Watson's 
first name or Blade's real name. He recalled a friend Robert 
P. who might have seen the stabbing incident. During his July 
2003 RO hearing, he was notified by the Decision Review 
Officer that he could get a buddy statement from the witness, 
but the veteran could not recall how to find the witness.

In December 2002, the veteran underwent a VA PTSD examination 
during which he recounted his stressful experiences, and was 
diagnosed with chronic and severe PTSD and mild major 
depression. However, the medical evidence and VA examination 
do not identify a verified stressor or stressors upon which 
the diagnosis of PTSD was based; therefore, the requirements 
of DSM-IV and 38 C.F.R. § 4.125(a) have not been satisfied. 
Moreover, the diagnosis of PTSD reflected by the evidence 
appears to be based upon unverified details provided by the 
veteran. The Board is not obliged to accept such evidence at 
face value. See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992); Swann v. Brown, 
5 Vet. App. 229 (1993).

Although the veteran asserted various stressors, he did not 
provide specific dates and names of the asserted casualties 
sufficient to verify, despite notifications of the need for 
verifiable details. He identified a nickname of someone 
called Blade, and a Sergeant, both of which were 
unidentifiable and unconfirmed by USASCRUR. USASCRUR advised 
that they could not identify the Battalions referenced by the 
veteran, and in the veteran's Battalion, could not document 
any incidents involving death or injury to soldiers in the 
veteran's unit during 1969 or 1970 as the alleged. USASCRUR 
suggested that names of casualties would be searchable under 
Morning Reports. However, this was not available without 
actual names of the casualties or individuals involved in the 
reported stressful experiences. The veteran was notified but 
has not submitted sufficient detail for a search of morning 
reports. There is no evidence of record corroborating the 
non-combat stressors supporting the documented diagnosis of 
PTSD. As discussed above, the veteran has been informed of 
the need for verifiable details concerning his alleged 
service stressors. The U.S. Court of Appeals for Veterans 
Claims has held that, "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Due to the veteran's failure to provide any verifiable 
details for the asserted stressor, the Board must decide the 
appeal on the current record. Although the record contains a 
diagnosis of PTSD, there is no credible supporting evidence 
that the claimed in-service stressors occurred, and no 
evidence linking the alleged stressors to the veteran's 
current symptoms or PTSD diagnosis. Without such evidence, 
the claim must be denied as the diagnosis is not supported.

ORDER

Service connection for post-traumatic stress disorder is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


